OPINION
BUSSEY, Judge:
Appellant, Ronnie Jay Dunford, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County, Case No. CRF-72-902, for the offense of Assault and Battery with a Dangerous Weapon, After Former Conviction of a Felony, his punishment was fixed at one (1) year imprisonment, and from said judgment and sentence, an appeal has been perfected to this Court.
This cause was lodged in this Court on May 16, 1973. Defendant was granted an extension of time until August 1, 1973, in which to file a brief; however, no brief was filed nor was a further extension of time in which to file a brief requested. On August 7, 1973, the cause was summarily submitted for an opinion in accordance with the rules of this Court.
We have consistently held that where the defendant appeals from judgment and conviction and no briefs are filed in support of the petition in error, this Court will examine the records only for fundamental error; if none appears on record, the judgment will be affirmed. Enoch v. Oklahoma City, Okl.Cr., 444 P.2d 856.
We have carefully examined the record and reviewed the testimony and petition in error in the instant case and find no fundamental error. The record discloses the defendant was afforded a fair and impartial trial, and the evidence was sufficient to support the verdict of the jury. There being no apparent error in the record on appeal, it is the opinion of this Court that the judgment and sentence should be, and the same is hereby, affirmed.
BUSS, P. J., and BRETT, J., concur.